Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 – 11 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Nishioka (Pub 20170142382).

Regarding claims 1, 10, and 11, Nishioka discloses a communication apparatus
comprising: 
	identifying a correspondence relationship between a projector coordinate system 
representing a position on a projection image projected by a projector and a camera coordinate system representing a position on a taken image taken by a camera, the correspondence relationship identified based on a first image and a second image, the first image projected on a projection target from the projector, and the second image obtained by imaging the projection target using the camera in a state in which the first image is projected on the projection target, (note display unit 102 fig 2 of terminal device of fig 1, image capturing unit 101 fig 2, and projection devices 200-203 of fig 1. Projectors project images to be aligned and the display unit displays projected image captured by the image capturing unit. A correspondence is generated by a screen configuration acquisition unit 104 fig 2, see information for associating a region in the captured image and a projection device Para. [0050]); 
	displaying, by a display device, the taken image of the projection target which is 
taken by the camera, (Para. [0048]); 
receiving a first operation which designates a display area in the camera coordinate 
system, (Para. [0059] position touched by user corresponds to camera captured image); 
and generating information for making the projector project the projection image in 
which a projection object is disposed in the display area designated by the first operation based on the correspondence relationship and information which representing the display area designated by the first operation, (based on user designation, a projector and a corresponding projected image are selected for image adjustment, see Para. [0066][0084] and [0090]).

	Regarding claim 9, Nishioka discloses wherein when a second operation of designating a point on the outline of the display area and moving the point designated is performed by a user, the information representing the display area is updated in accordance with the second operation, (note different region selections that can be made by a user so that different projectors and their corresponding projected images are selected Para. [0061-0064]). 

Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422